DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad (WO 2015/091921, please refer to US 2016/0319115 for English language equivalent and mapping).
Regarding claims 24-26, 33 and 35, Abad teaches a rubber composition (Abstract) based on at least one predominately vinyl aromatic diene elastomer (Abstract), a reinforcing filler (Abstract) a crosslinking system (Abstract).
Abad also teaches the incorporation of a polyphenylene ether resin with a number average molecular weight of 700 to 2500 g/mol ([0007]).
This formula:
    PNG
    media_image1.png
    141
    160
    media_image1.png
    Greyscale
([0012]) reads on the recited structure when n is between 8 and 14 ([0014]) and the R groups are all hydrogen groups ([0016]) or alky groups ([0018]).
Regarding claims 27-29, Abad teaches that the vinyl aromatic diene elastomer has a vinyl aromatic content between 35 and 50 % ([0008]).
Regarding claim 30, Abad teaches that the vinyl aromatic diene elastomer is selected from the group consisting of copolymers of butadiene and styrene, copolymers of isoprene and styrene, copolymers of butadiene, isoprene and styrene and mixtures thereof ([0010]).
Regarding claim 31, Abad teaches that the vinyl aromatic diene elastomer is within a range from 70 to 100 phr ([0010]).
Regarding claim 32, Abad teaches that the polyphenylene ether resin has a glass transition temperature from 5 to 185 C ([0011]).
Regarding claim 34, Abad teaches that the PPE resin can be poly (2,6-dimethyl, 1,4 phenylene ether) ([0113]).
Regarding claims 36-37, Abad teaches that the polyphenylene ether resin is present in the amount from 5 to 60 phr ([0028]).
Regarding claims 38-43, Abad teaches that the filler can be carbon black and/or silica ([0029]).  The amount of the filler can range rom 20 to 250 phr ([0030]).  The filler can be predominantly carbon black in the amount from 50 to 120 phr ([0031]).  The filler can be predominately silica in the amount form 50 to 120 phr ([0032]).
Regarding claims 44-46, Abad teaches a finished or semi-finished rubber article comprising a rubber composition according to claim 21.  The rubber article can be the tread of a tire ([0034]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,822,247they both recite a rubber composition with one predominant vinyl aromatic diene elastomer, a reinforcing filler, a crosslinking system and a polyphenylene resin with the recited structure.
Claim 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,369,842 in view of Abad (WO 2015/091921, please refer to US 2016/0319115 for English language equivalent and mapping). 
Regarding the claims, they both recite a rubber composition with a thermoplastic elastomer with a polyphenylene resin, however, the claims of Patent ‘842 fail to teach the crosslinking system and the filler.
Abad teaches a rubber composition (Abstract) based on at least one predominately vinyl aromatic diene elastomer (Abstract), a reinforcing filler (Abstract) a crosslinking system (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the filler and crosslinking system on Abad in the rubber composition of Patent ‘842.  One would have been motivated to do so to do so because they are typical additives in a standard rubber composition and would yield predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claims 24-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,435,544. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a rubber composition with one predominant vinylaromatic diene elastomer, a reinforcing filler, a crosslinking system and a polyphenylene resin with the recited structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764